Citation Nr: 0111090	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-08 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for mitral valve prolapse 
(MVP).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
April 1997.  The narrative reason for separation listed on 
the DD 214 was MVP.  It was also annotated that the 
enlistment was defective and the induction was erroneous.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Department of Veterans 
Affairs (VA) Houston Regional Office (RO), which denied 
service connection for mitral valve prolapse. 

The veteran appeared at a personal hearing before the RO in 
July 1999, and in February 2001 he appeared for a hearing 
before the undersigned Member of the Board.  Transcripts of 
those hearings are of record.


FINDING OF FACT

The veteran's cardiovascular disability, diagnosed as mitral 
valve prolapse, preexisted his period of service, and it is 
not contended otherwise; the competent and probative evidence 
shows that the mitral valve prolapse did not increase in 
severity during service beyond the natural progression of the 
disease.


CONCLUSION OF LAW

The veteran's mitral valve prolapse was not aggravated by 
active service.  
38 U.S.C.A. § 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303; 3.306 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Of record are medical reports from a private physician, dated 
in March and April 1993, revealing a diagnosis of functional 
heart murmur.  The physician noted that the heart condition 
should not limit the veteran's physical activities in any 
way.

The earliest diagnosis of mitral valve prolapse of record is 
shown on a private cardiologist's April 1993 interpretation 
of an echocardiogram, which reflects a diagnosis of very mild 
mitral valve prolapse in the anterior leaflet, with a minimal 
degree of mitral insufficiency.  For the sake of clarity, 
mitral valve prolapse is "excessive retrograde movement of 
one or both mitral valve leaflets into the left atrium during 
left ventricular systole, often allowing mitral regurgitation 
. . . ."  STEDMAN'S MEDICAL DICTIONARY 1436 (26th ed. 1995)).

The veteran entered active duty in July 1996.  The medical 
history and medical examination report generated at the 
October 1995 enlistment examination indicate that the service 
examiner noted the 1993 diagnosis of mitral valve prolapse.  
A November 1995 annotation on the enlistment examination 
report indicates that an EKG at that time was normal, with no 
evidence of mitral valve prolapse.  

On a recruit screening examination in July 1996, the service 
examiner recorded the veteran's history of mitral valve 
replacement, with no regurgitation.  The screening 
examination was negative for signs or symptoms associated 
with the cardiovascular disorder.

An in-service EKG in September 1996 was interpreted as 
abnormal, showing marked sinus bradycardia and early 
repolarization.  

An October 1996 service medical record shows that the veteran 
presented with chief complaint of a heart murmur.  An EKG 
report at that time was interpreted as showing a normal sinus 
rhythm, and a service examiner reported that the veteran 
remained asymptomatic.  An echocardiogram in October 1996 
showed mitral valve thickening and redundancy, suggesting 
myxomatous changes, and mitral regurgitation, pulmonic 
regurgitation, and tricuspid regurgitation, all considered 
mild.  The record reflects that because of the October 1996 
diagnosis, the veteran was referred for administrative 
separation from service.  On the same medical report, the 
service examiner noted that no defects or injuries were 
aggravated by the veteran's active service.  It was also 
noted that the veteran's "condition is unlikely to chan[g]e 
in the future."  

A November 1996 service medical record reflects that the 
veteran was essentially asymptomatic at that time, but the 
service examiner stated that it was unclear "how long he can 
go like this."  A November 1996 EKG was interpreted as 
showing a normal sinus rhythm.  

Another medical record dated in November 1996 reveals that 
the veteran was seen at a cardiology clinic prior to 
undergoing a dental procedure.  He was asymptomatic at that 
time, and he denied chest pain, shortness of breath, and 
palpitations.  An echocardiogram revealed myxomatous mitral 
valve thickening, with mild mitral prolapse, mild mitral 
regurgitation, and mild tricuspid regurgitation.  

In July 1999, the veteran presented testimony at a hearing at 
the RO.  The veteran recalled that he had undergone a 
thorough examination on entry into service, prior to boot 
camp.  Hearing transcript (T.), 1.  The veteran stated that 
he did not have problems during boot camp, although in the 
week before he graduated, he had testing.  T. 2.  After boot 
camp, he was told that he "had mitral valve prolapse with 
mitral regurg and tricuspid regurg."  To the veteran's 
knowledge, "regurg" was not part of the pre-service 
diagnosis.  The veteran referred to a portion of the Naval 
manual which discussed the presence of certain heart 
diseases.  He noted that if regurgitation was present, there 
would be no acceptance into service.  T. 3.  The veteran 
indicated that he would obtain information from his personal 
cardiologist regarding how quickly it took for a condition to 
progress.  T. 7.  

In August 1999, a private physician furnished a letter 
regarding the veteran, reporting that a person with a 
diagnosis of mild mitral valve prolapse syndrome should not 
have any deterioration of valvular functions in a 90-day 
period unless there is development of mitral valve 
endocarditis.  

On VA examination in October 1999, the veteran reported that 
experienced chest pain and daily palpitations.  He stated 
that the symptoms improved with a beta-blocker.  He described 
that shortness of breath and sharp chest pain occurred 
approximately twice weekly.  The VA physician noted that the 
claims folder was reviewed.  The objective examination 
revealed that he appeared healthy and was in no acute 
distress.  His heart had a regular rate and rhythm, with 
normal S1 and S2 sounds, and no S3 appreciated.  There was a 
mid-systolic click.  There was no murmur auscultated.  The 
diagnosis was mitral valve prolapse with minimal to mild 
mitral regurgitation.  In response to the RO question as to 
whether the veteran's pre-existing cardiovascular disability 
was aggravated by his military service, the VA physician 
stated "I find no evidence that his mitral valve prolapse 
was exacerbated beyond a normal progression of his disease by 
the rigors of basis training.  I can find no evidence of 
mitral valve endocarditis in the past."  

At the February 2001 hearing, the veteran argued that service 
connection was warranted because there was misinterpretation 
of the evidence in the past.  T. 2.  The veteran stated that 
he was properly inducted into service because, according to 
the appropriate section of the Naval Manual of Medical 
Examinations, having mitral valve prolapse was an acceptable 
condition.  It was noted that the difference between an 
acceptable versus unacceptable condition was the presence or 
absence of regurgitation with the MVP.  T. 3.  The veteran 
pointed out that the first time that he had problems with MVP 
with regurgitation was in October 1996.  T. 4.  

The veteran further testified that he was treated for the 
mitral valve prolapse soon after his discharge from service 
in April 1997.  He reported that the physician who treated 
him was the same physician who diagnosed his MVP in April 
1993, and he had returned for treatment from that physician 
at least once a year.  When asked if he knew whether 
physician had an opinion about any effects his military 
service might have had on his mitral valve prolapse, the 
veteran responded that the physician "couldn't discuss it 
being that the diagnosis was from another doctor . . . "  T. 
5-6.

Legal Criteria and Analysis

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  In this case, the veteran and 
his representative were notified in the January 1999 rating 
decision that there was no evidence showing his preexisting 
mitral valve prolapse worsened as a result of his military 
service.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), informed the 
veteran that evidence of in-service aggravation of the 
cardiovascular disability was needed to substantiate his 
claim.  Moreover, the appellant was informed in several 
letters since he initiated his claim that he needed to inform 
VA of any medical treatment he may have received for the 
cardiovascular disability so that records could be furnished.  
The Board concludes the discussions in the rating decision, 
SOC, SSOC, letters sent to the veteran, along with the 
information given at this personal hearings informed him of 
the evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

The claims folder reflects that the veteran furnished 
pertinent private medical records to the extent necessary to 
adjudicate his claim.  The veteran obtained and submitted a 
medical statement from a private doctor.  Private records of 
pre-service treatment and findings are also of record.  At 
his hearing in February 2001, the veteran otherwise indicated 
that the doctor who began to see him in 1993 did not choose 
to proffer an opinion about any effects his military service 
might have had on his mitral valve prolapse.  Accordingly, 
the Board finds that no further relevant evidence is 
outstanding.  See Counts v. Brown, 6 Vet. App. 473 (1994) 
(When there is no showing of the relevance of outstanding 
records, there is no duty to assist; records can be 
cumulative of certain prior private statements). 

Additionally, the veteran was afforded VA examination in 
October 1999, and the RO has obtained his service medical 
records, and the report generated on VA examination.  Thus, 
the record indicates, and the Board concludes, that the 
veteran was adequately informed of the evidence necessary to 
support his claim, all relevant records identified were 
obtained, and sufficient medical evidence for a determination 
of the matter on appeal has been furnished.  Therefore, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is required in order to 
satisfy the duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a preexisting injury 
or disease during service will not be considered to be an 
increase in severity during service.  See Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  Rather, the underlying condition 
must have worsened.  Id.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during active service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded, however, where the disability underwent 
no increase in severity during service.  Id.  The 
determination whether a preexisting disability was aggravated 
by service is a question of fact.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer a 
medical opinion.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As set forth above, in order to establish service connection 
for his claimed disability, the veteran must present 
competent evidence that his mitral valve prolapse was 
aggravated to a degree beyond the natural progress of said 
disease.  His statements and testimony, and the testimony of 
his spouse, regarding the history of his pre-existing and in-
service mitral valve prolapse, in conjunction with the 
contention that the symptoms increased in severity during 
service, cannot establish that what may have occurred in 
service was a progression of the mitral valve prolapse beyond 
a natural progression of the disease.  They are not competent 
to establish that the cardiovascular disability which pre-
existed service was aggravated by such service, as this is a 
medical issue requiring medical expertise in order to have 
probative value.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Nothing in the claims folder shows that the veteran 
or his spouse has any of the necessary qualifications to 
render a medical opinion.  While they may present competent 
lay evidence regarding symptoms of the cardiovascular 
disability, they are not medically trained to provide a 
competent opinion to establish that those symptoms represent 
that his mitral valve prolapse increased in severity during 
his active duty to such a degree that it was beyond the 
natural progress of the disease.  See Caluza, Grottveit, 
supra.

The veteran contends that service medical records and post-
service medial reports arguably show that his mitral valve 
prolapse underwent an increase in severity to some degree 
during service, as a result of the onset of regurgitation.  
With regard to this contention, the Board may rely only on 
independent medical evidence to support its findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As to the medical opinions of record, the service medical 
records are negative for establishing that any increase in 
severity was beyond the natural progress of the veteran's 
cardiovascular disorder.  Rather, the service examiner 
concluded that no defects or injuries were aggravated by the 
veteran's active service.  

Following the submission of the August 1999 statement from 
the veteran's private examiner, the VA provided the veteran 
with an examination.  The Court has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994), and an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion.  Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  

The Board finds that the October 1999 VA examiner's report 
and opinion are of high probative value and outweigh the 
August 1999 private statement.  In the October 1999 VA 
opinion, the examiner noted that the veteran's claims file 
was available for review.  Therefore, this examiner had a 
more comprehensive foundation on which to base an opinion 
since the veteran's medical records from before service, 
during service, and the contemporaneous physical examination 
were part of the deliberative process in formulating an 
opinion.  Additionally, this examiner was aware of the 
veteran's contentions and the information contained in the 
private medical statement, and those concerns were addressed 
with reference to the evidence of record.  Further, 
specialized testing was accomplished in order to more 
accurately evaluate the veteran's claim.  The VA physician in 
October 1999 expressly noted there was "no evidence that 
[the veteran's] mitral valve prolapse was exacerbated beyond 
a normal progression of the his disease by the rigors of 
basic training."  For the aforementioned reasons, the VA 
examiner's conclusions outweigh the private report, which 
does not demonstrate reference to prior medical data or 
findings and conclusions relative to the veteran 
specifically.        

In sum, given the military conclusions and the VA examiner's 
findings, the preponderance of the evidence is against the 
claim that MVP was aggravated by service.  In view of the 
lack of probative medical evidence establishing that the 
mitral valve prolapse increased in severity beyond a normal 
progression of the disease, during active duty, the veteran 
has not met the necessary requirement to establish service 
connection, i.e., establishing an increased in severity 
beyond the natural progress of the disease.  For the reasons 
stated above, the veteran's claim of service connection for 
mitral valve relapse must be denied.  See Hickson; Pond; 
Godfrey, all supra.

The Board also recognizes that the veteran questioned the 
applicability of the characterization of enlistment in the 
narrative reason for separation on his DD 214.  To the extent 
that the veteran disagrees with the assigned discharge 
classification of his military service, he must raise that 
concern with the service department, not VA.  See 10 U.S.C. § 
1552(a)(1) (Secretary of a military department may correct 
any of his department's military records "to correct an error 
or remove an injustice"); see also Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994); Lauginiger v. Brown, 4 Vet. App. 214, 
216 (1993) (veteran must look to service department, not VA, 
in dispute over whether service records of radiation exposure 
are complete).


ORDER

Service connection for mitral valve prolapse is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

